Citation Nr: 0506429	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  97-34 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD), on appeal from an 
original grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.

2.  Entitlement to a compensable rating for postoperative 
residuals of degenerative disc disease (DDD) of the 
lumbosacral spine from February 1, 1962, through January 5, 
1998, to include the issue of entitlement to an 
extraschedular evaluation.

3.  Entitlement to a disability rating in excess of 40 
percent for post-operative residuals of DDD of the 
lumbosacral spine from January 6, 1998, through June 18, 
2000, to include the issue of entitlement to an 
extraschedular evaluation.

4.  Entitlement to a disability rating in excess of 60 
percent for post-operative residuals of DDD of the 
lumbosacral spine from June 19, 2000, and thereafter, to 
include the issue of entitlement to an extraschedular 
evaluation.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), rendered in June 1997 and December 1997.

The veteran and his spouse provided testimony in support of 
the veteran's appeal at RO hearings that were conducted in 
December 1997 and March 1998.  The Board remanded the case in 
February 1999 for additional development.  The veteran 
thereafter testified at a Board hearing that was conducted by 
the undersigned at the RO on March 13, 2000.  Later in March, 
the Board again remanded the case for additional development.  
Following the requested development, the RO in October 2001 
increased the rating for postoperative residuals of 
degenerative disc disease of the lumbar spine to 60 percent, 
effective from June 19, 2000, and continued the 70 percent 
rating for post-traumatic stress disorder.  In May 2002, the 
Board denied the claims reflected on the title page of this 
document.

The veteran filed a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
February 2003, the Court granted the joint motion of the 
parties, vacated the Board's decision, and remanded the case 
to the Board for further proceedings.  Copies of the Court's 
Order, the joint motion, and the brief of the appellant in 
this matter have been placed in the claims file.

In May 2003, the Board wrote to the veteran and afforded him 
the opportunity to submit additional argument and evidence in 
support of his appeal.  Although private medical reports 
dated in August and September 1985 were received at the Board 
in March 2003, no evidence or argument was received from the 
veteran following the May 2003 letter. 

The veteran indicated in a document that he had authorized 
his attorney to represent him before VA.  The attorney and 
the veteran were notified by the Board in October 2003 that 
the attorney's accreditation to represent claimants before VA 
had not been restored.  In October 2003, the Board remanded 
this case once again for additional development.  Within this 
remand, the Board requested the RO to determine whether the 
veteran desires to appoint a representative other than his 
private attorney to represent him before VA.  In a March 2004 
response, the veteran stated, in writing, that he would 
represent himself.  As a result, the veteran is not 
represented in this appeal. 

FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran's PTSD alone, while severe and chronic, is 
not shown to be productive of total occupational and social 
impairment.

3.  The evidence does not establish the existence of an 
exceptional or unusual disability picture related to his 
service-connected PTSD so as to warrant referral for 
extraschedular consideration by designated authority.

4.  The service-connected lumbosacral spine disability is not 
shown to have been manifested between February 1, 1962, and 
January 5, 1998, by at least slight limitation of the motion 
of the lumbar spine, a mild intervertebral disc syndrome, 
lumbosacral strain with characteristic pain on motion, or X-
Ray evidence of degenerative arthritis with involvement of at 
least two major joints or two minor joint groups.

5.  The service-connected lumbosacral spine disability is not 
shown to have been manifested between January 6, 1998, and 
June 18, 2000, by a pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

6.  The service-connected lumbosacral spine disability has 
been rated since June 19, 2000, at the highest schedular 
rating contemplated by the new or old regulation.

7.  The evidence does not establish the existence of an 
exceptional or unusual disability picture related to his 
service-connected lumbosacral spine disability so as to 
warrant referral for extraschedular consideration by 
designated authority at any time between February 1, 1962, 
and the present time.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1997-2004).

2.  Application of extraschedular provisions for the 
veteran's service-connected PTSD is not warranted in this 
case.  38 C.F.R. § 3.321(b) (1962-2004).

3.  A compensable rating for post-operative residuals of DDD 
of the lumbosacral spine from February 1, 1962, through 
January 5, 1998, is not warranted.  38 U.S.C.A. § 1155 (West 
2002); VA's Schedule for Rating Disabilities, 1945, Loose 
Leaf Edition - 1957, as amended by Transmittal Sheet No. 1, 
July 15, 1957, Transmittal Sheet No. 10, March 1, 1963, and 
Transmittal Sheet No. 17, March 10, 1976; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 
5003, 5292, 5293, 5295 (1964-1998).

4.  A disability rating in excess of 40 percent for post-
operative residuals of DDD of the lumbosacral spine from 
January 6, 1998, through June 18, 2000, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 
5292, 5293 (1997-2000).

5.  A disability rating in excess of 60 percent for post-
operative residuals of DDD of the lumbosacral spine from June 
19, 2000, and thereafter, is not warranted.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5293 (2002), 
Diagnostic Codes 5292, 5293 (2003), 68 Fed. Reg. 51,454, 
51,458 (Aug. 27, 2003) (codified at 38 C.F.R.  § 4.71a, 
Diagnostic Codes 5292, 5293).

6.  Application of extraschedular provisions for the 
veteran's service-connected post-operative residuals of DDD 
of the lumbosacral spine is not warranted in this case.  38 
C.F.R. § 3.321(b) (1962-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record shows that the veteran filed a claim 
for service connection for a lower back disability on October 
18, 1961.  Almost a month later, in November 1961, he 
underwent surgery at a VA hospital for the removal of a 
degenerative disc at the L4/L5 level.  A November 1961 VA 
operation report describes the procedure as a curettement of 
the disc space of L4-5, with "instillment" of bone chips 
from the posterior iliac crest.  The discharge summary, dated 
in December 1961, reveals that the veteran "did well 
postoperatively without any serious complications" and that, 
on a check-up a month after the surgery, there were 
complaints of some numbness and burning down the bony aspect 
of the right leg, but the lower back was asymptomatic and the 
physical examination was "relatively normal."

By rating decision dated in January 1962, it was indicated 
that a decision as to the veteran's claim for service 
connection for a back condition was being deferred for 
further development.

A June 1962 VA medical record reflects no complaints related 
to the lower back and a diagnosis of DDD at the L4-L5 level, 
unchanged.

An October 1962 VA medical record reflects a consultation due 
to a history of low back pain and DDD.  The veteran had had 
pain in the lower back for many months and had just recently 
had a spinal fusion.  On examination, there was tenderness in 
the lower back area, but no muscle spasm.  The veteran had 
good use of his lumbosacral area, and the deep tendon 
reflexes were present and equal bilaterally.  It was noted 
that, since the veteran had only minimal symptoms at this 
time, none of which was severe, it was felt that the veteran 
was doing very well.  It was difficult to tell at the time of 
this consultation if the fusion was solid, but with the 
minimal symptoms present, it was recommended that the veteran 
continue his present regimen and return to the clinic if he 
developed further difficulties.  The final diagnosis was 
listed as DDD at the L4-L5 level, unchanged.

On VA medical examination in April 1976, the veteran reported 
that he had undergone some kind of back surgery several years 
ago.  On physical examination, there was a well-healed 
surgical scar over the right sacroiliac joint, which were 
nontender and non-adherent.  There were full ranges of motion 
of the back and of all extremities in all planes.  The 
pertinent diagnosis was listed as "PO status, back surgery, 
as described."

A December 1996 VA mental health clinic (MHC) record reveals 
that the veteran suffered from chronic PTSD, with depression 
and decreased memory, and that he was currently complaining 
of distress with government voices outside his house.  The 
veteran stated that he got very anxious at the thought of 
returning to combat, that his wife slept in another room 
secondary to his fighting in his sleep, and that even with 
medication he still had trouble with nightmares.  The 
examiner noted that the veteran, while alert in the three 
spheres, was sad and anxious, and had noticeable decreased 
memory and auditory hallucinations.  PTSD was diagnosed.

A March 1997 VA MHC record indicates that the veteran 
suffered from severe PTSD and that the additional medication 
recently prescribed had helped "quite a bit," although the 
veteran still had some auditory hallucinations, as well as 
chronic anxiety and nightmares of combat.  The mood was 
described as "chronically dysphoric (sad/anxious), but less 
so" with medication.  Memory was impaired, but the veteran 
was alert in the three spheres.  PTSD was again diagnosed.

On VA medical examination in May 1997, the veteran reported 
nightmares two or three times per week.  Some of the 
nightmares involved his home being invaded, while others were 
based on an invasion in the Philippines that he was part of 
during service.  The veteran said that, in his nightmares 
about the invasion, he would see bodies and invariably would 
awaken, finding himself scared, shaking, and sweaty.  He 
reported intrusive thoughts of the war, nervousness, startled 
responses, and avoidance of large crowds, and stated that he 
could not remember details of his combat service.  He 
reported that his wife of 48 years would try to calm him down 
when he was very nervous, that he had worked for many years 
in the same company, and that currently, at age 74, he tried 
to spend his time around the house working in the garden or 
mowing his yard.

The examiner described the veteran as a casually groomed 
individual who conversed readily with him.  He was fully 
cooperative and gave no reason to doubt any of the 
information he provided.  He tended to be rather slow in 
responding to questions.  Eye contact was minimal.  The 
veteran was anxious throughout the examination and became 
increasingly tearful when pressed for details about his 
military experiences.  The predominant mood was one of 
anxiety and depression, but affect was appropriate to 
content.  The veteran's thought processes and associations 
were logical and tight, and no loosening of associations was 
noted, nor any confusion.  The veteran was oriented in the 
three spheres and some impairment in memory was noted.  No 
hallucinations were reported, the veteran was not delusional, 
and judgment and insight were adequate.  The veteran reported 
some suicidal ideation but denied any current plans or 
intent.  In the examiner's opinion, the veteran was competent 
to handle his funds and was not in need of hospitalization.  
PTSD, chronic, was diagnosed, and a Global Assessment 
Function (GAF) score of 52 was assigned.

In June 1997, the RO granted service connection for PTSD, 
with an evaluation of 50 percent, effective from March 7, 
1997, the date of the receipt of the veteran's claim for 
service connection.  The veteran initiated, and perfected, an 
appeal of this rating decision, contending in essence that 
his PTSD should be rated higher than 50 percent disabling.  
He has not disagreed with the effective date assigned.

According to a June 1997 VA MHC record, the veteran was very 
sad and tearful because his wife's sister had just died of 
metastatic breast cancer and a neighbor to whom he was close 
had also died very recently.  The veteran felt overwhelmed 
with grief.  Chronic symptoms of PTSD were noted to continue, 
with some nightmares of combat with the Japanese.  Medication 
had been helpful with his auditory hallucinations, and there 
were no medication side effects.  PTSD was again diagnosed, 
and it is noted that other diagnoses rendered included 
dysthymia and senile dementia.

An October 1997 VA MHC record reveals that the veteran 
reported that a recent trip to the State of Missouri had to 
be cut short after he became very anxious and upset when 
attending a cowboy show that involved shooting.  The veteran 
also stated that his wife was nowadays sleeping in another 
room due to his acting out his combat nightmares.  The 
examiner said that the veteran was "very socially avoidant" 
and extremely easily startled, and that his activities were 
limited to gardening and yard work.  He had chronic insomnia 
(although medication had been "quite helpful") and terrible 
nightmares of the war.  He also had auditory hallucinations 
of voices from the war, which were very distressing to him.  
His wife tried to help him out and comfort him.  The veteran 
was described as sad and anxious, but pleasant and 
appreciative.  Speech was clear, but slow, and thoughts were 
simplistic/concrete.  He was alert and oriented.  His memory 
was below normal for his age, and there were no active 
hallucinations at the time of the examination.  Chronic and 
severe PTSD was diagnosed, and a GAF score of 38 was 
assigned, with a score of 42 being the "best this year."  
Depressive disorder, not otherwise specified, and senile 
dementia, were also diagnosed.

According to a November 1997 VA MHC record, the veteran's 
depressive symptoms had worsened a couple of months earlier 
after several family members/friends died at about the same 
time.  Reportedly, the veteran was doing better and his mood 
was less depressed, but he was still anxious and easily 
startled, and still suffered from chronic insomnia.  He had 
gotten a lot from his group therapy sessions, and it was 
noted that medication helped greatly with his insomnia and 
produced no side effects.  On examination, the veteran was 
described as pleasant and cooperative, with an anxious mood 
and constricted affect.  He was appreciative of his care.  
Speech was clear and thoughts were logical and simplistic.  
Memory was impaired.  The veteran was alert and fully 
oriented.  Insight and judgment were fair, and there were no 
suicidal or homicidal ideations.  PTSD was diagnosed, and a 
GAF score of 42 was assigned.

In December 1997, the RO granted service connection for post-
operative residuals of DDD of the lumbar spine.  A total (100 
percent) convalescent rating was assigned under the 
provisions of 38 C.F.R. § 4.30 effective from October 18, 
1961, and an evaluation of zero percent was thereafter 
assigned, effective from February 1, 1962.

At a December 1997 RO hearing, the veteran testified that he 
last worked in 1986, that he could not live like ordinary 
people did because he avoided large crowds, and that he had 
had problems at work because of his difficulties getting 
along with other people.  He reported that he went to VA 
group therapy sessions, which "helps a lot."  He confirmed 
that his sleep was fragmented because of his nightmares, 
which he had almost every night when depressed.  He reported 
hypervigilance, startled responses, flashbacks, and auditory 
hallucinations.  He said that he spent his days essentially 
sitting around the house, watching TV, but reported a good 
appetite.  In the veteran's opinion, his symptoms were 
currently worse because he was more nervous.  In responding 
to questions from the hearing officer, the veteran 
acknowledged that he did not resign, but retired, from his 
last job, although he said that "I just got so darn nervous 
I couldn't handle the work."

At the above hearing, the veteran's wife offered testimony in 
support of the veteran's appeal, stating that the veteran had 
always had problems with people in general due to his 
difficulties dealing with stress and the occasions when he 
was hostile and aggressive towards society and "[w]hoever is 
in his way."  She essentially confirmed the veteran's 
statements regarding his being hypervigilant and socially 
impaired.

A VA medical record dated on January 6, 1998, reveals 
complaints of severe chronic low back pain, and a referral 
for a CT scan of the veteran's lumbosacral spine.  The report 
of the CT scan, which was performed 24 days later, shows the 
following findings:

1.  Disc and associated end plate 
degenerative changes in the lumbar spine 
greatest at the L3-4 level and milder 
degree at L2-3.

2.  Patent neural foramina.

3.  Facet hypertrophic changes greatest 
at L5 and milder degree at L4.

4.  Additional degenerative changes 
evidenced primarily by anterior 
osteophyte formation.

In a January 1998 Supplemental Statement of the Case (SSOC), 
the RO assigned a 70 percent rating for the service-connected 
PTSD, effective from March 7, 1997.  The RO concluded that 
the veteran's PTSD met the criteria for this higher rating, 
but that it did not met the criteria for a total (100 
percent) rating.  The RO also determined that the case did 
not present an exceptional or unusual disability picture that 
would warrant extra-schedular consideration.

According to a February 1998 VA medical record, the veteran 
said that he had been suffering from chronic lower back pain 
since the 1960's and that the pain had gotten progressively 
worse with the passage of time. The pain was localized in the 
lumbosacral area, with occasional radiation into the right 
lateral femur, down to the right ankle.  The veteran 
complained of right lower extremity weakness, but denied any 
numbness or tingling.  On physical examination, the veteran 
ambulated without assisting devices, there were no gait 
deviations, and he was able to heel and toe-walk well.  There 
was decreased trunk and right hip flexion, and straight leg 
raising was accomplished to 45 degrees, at which point there 
were complaints of pain down the right lateral femur.  
Strength in both lower extremities was normal ("5/5"), with 
no "giveway."  Chronic low back pain, with right hip 
flexion weakness, was listed as the impression.

In a February 1998 rating decision, the veteran was granted a 
total rating based on individual unemployability due to his 
service-connected PTSD.  The total rating was assigned 
effective March 7, 1997.

In March 1998, the veteran and his spouse provided additional 
testimony before an RO hearing officer in support of his 
appeal of the RO's December 1997 assignment of a 
noncompensable rating for the lumbosacral spine disability 
that was effective from February 1, 1962.  The veteran 
testified that he had continued to have problems with his 
back after his 1961 surgery, which had interfered with his 
work, which, fortunately for him, had not involved a lot of 
lifting.  The back's motions, according to the veteran, were 
restricted in any way he bent.  When asked how severe his 
back pain was, he indicated that it was "bad."  On a scale 
of one through ten, he rated his low back pain as five on 
average, with times when it would be higher than five.  The 
veteran reported that his symptoms also included cramps and 
muscle spasms.  He did not remember if he had ever been 
hospitalized again for his back since his 1961 surgery.  He 
stated that his back pain had played a role in his having 
ended his employment career in 1986, and that it still 
prevented him from doing everyday chores such as carrying out 
the trash and moving around furniture.  He reported the names 
of several medications he was currently taking for the pain 
and to relax his muscles.  His wife essentially confirmed the 
veteran's contentions of having suffered from back pain and 
associated functional impairment since the early 1960's.  
Regarding private medical treatment received in the remote 
past, the veteran's private attorney at the time indicated 
that they would make an effort to locate copies of those 
records, but that he doubted that those records would be 
available because he figured that the doctors "would be 
either deceased or relocated" and that "[a]ll their files 
had been destroyed."

On VA medical consultation in March 1998, the veteran 
complained of lower back pain, especially "when up."  The 
examiner noted that the veteran ambulated without a cane but 
had a stiff posture.  There was no active joint swelling, the 
lumbar curve was flat, and there was tenderness in the lower 
back, at the L4-L5 level.  Motor and sensory examination was 
"Ok."  The impression was listed as osteoarthritis of the 
lumbar and cervical spine, and chronic lower back pain.

On VA re-examination in April 1998, the veteran reported an 
inservice injury to the back, a lower back surgery in the 
early 1960's, and a long history of low back pain, occurring 
on any type of motion.  The veteran said that he was unable 
to get out of bed on some days without rolling out, that he 
got relief by laying flat on his back, that he took 
medication for the pain, and that sometimes the pain while 
walking was so severe that he feared that he might fall, for 
which reason he used a cane.  On physical examination, the 
veteran moved stiffly about the examining room.  He was able 
to flex forward to an angle of 60 degrees, which brought his 
hands to the level of his knees and also required knee 
flexion to reach this point.  The veteran complained of pain 
at the end point of this range.  Side bending was 
accomplished to 20 degrees, with pain at the end point of 
this range.  Most of the pain was to the right of the midline 
and deep to the well-healed incision.  Extension showed no 
range of motion in the axial skeleton.  Most of this was 
accomplished by a hip motion and knee flexion.  Attempts to 
extend the spine caused pain.

The veteran was able to heel-walk and toe-walk, but his 
balance was slightly impaired.  In the sitting position, with 
confusion, the right knee showed a +1 response, and the left 
knee showed a +3 response.  Both ankles showed a +1 response, 
bilaterally.  The examiner noted that views of the 
lumbosacral spine revealed degenerative spurring on the 
bodies of L5, L4, L3, L2, and L1, narrowing interspace 
between L5-S1, and calcification of the interspace between L4 
and L5.  The anteriorposterior projection showed a scoliotic 
curve with the apex at L3, with the concavity being to the 
left side.  The sacroiliac joints were open, and the examiner 
was unable to see the hip joints.  Oblique views showed 
disease of the facets between L4-L5, L5-S1, and also between 
L3 and L4.  Changes were present in diminishing amounts above 
this level bilaterally.  The impression was listed as 
multiple level degenerative disease, lumbar spine, to include 
arthritis of the facets at multiple levels and degenerative 
discopathic changes.  The examiner also stated that the 
ranges provided expressed the limitations of motion and that 
the veteran's day-to-day activities were limited because of 
the anatomical changes in his back.

In an August 1998 SSOC, the veteran was informed that the 
rating for his service-connected lumbosacral spine disability 
was being increased to 40 percent disabling, effective 
January 6, 1998.  It was explained that the 40 percent rating 
was being assigned on the basis of evidence of recurring 
attacks of severe intervertebral syndrome, with only 
intermittent relief.  It was further explained that an extra-
schedular rating was not warranted as there was no evidence 
of an exceptional disability picture that would warrant such 
extraordinary consideration.

A September 1998 private medical record reflects a low back 
pain consultation with a "pain management" specialist on 
referral from the VA.  According to this record, the veteran 
complained of low back pain that he had had since the 1960's, 
with radiation to the right hip and episodic right lower 
extremity weakness.  The pain had not been relieved by the 
surgery of 1961, and had gotten progressively worse over the 
years.  On physical examination, the spine was midline, with 
no kyphosis or scoliosis.  The scar from the surgery was 
noted to the right of the midline from approximately L5 to 
L3.  There was tenderness over the right L4-5 facet joints, 
as well as over the right sacroiliac joint, which the 
examiner noted could also be his right piriformis.  Strength 
in both upper and lower extremities was normal, and reflexes 
were normal throughout as well.  The pertinent impressions 
were right facet joint dysfunction at the L4-5 level, and 
right piriformis pain.

The Board remanded this case in February 1999 with 
instructions to the RO to secure copies of the veteran's 
medical records from the Social Security Administration (SSA) 
and schedule the veteran for a Travel Board hearing.  The RO 
requested the records from the SSA and thereafter received a 
response from the SSA, dated July 1999, to the effect that no 
medical documents, records, or other pertinent materials 
could be provided "because all records for the time period 
in question have been destroyed in accordance with our 
document retention policy."

A November 1999 VA pain clinic medical record indicates that 
X-Rays obtained a month earlier had revealed widespread DDD 
and dextroscoliosis.  This record also shows diagnoses of 
chronic mechanical low back pain secondary to degenerative 
joint disease (DJD) and scoliosis, and early Alzheimer's 
disease, based on significant cognitive deficits shown on 
neuropsychiatric testing.

According to a February 2000 VA MHC record, the veteran was 
doing well with his current psychiatric medications, as he 
had good sleep, fewer nightmares, a stable mood, and no 
auditory hallucinations.  The veteran denied any 
suicidal/homicidal ideations.  The examiner noted that the 
veteran's memory was still poor.  The veteran was described 
as pleasant and cooperative, with a less depressed and 
anxious mood.  Affect was constricted, and there was fair eye 
contact.  Speech was clear, but lacked spontaneity.  Thoughts 
were logical, but simplistic.  There was no evidence of 
delusions or hallucinations, and the memory was impaired.  
The veteran was fully alert and oriented, and his insight and 
judgment were adequate.  PTSD was diagnosed, as well as 
senile dementia, probably Alzheimer's type.  A GAF score of 
47 was assigned.

At the March 2000 Travel Board Hearing before the undersigned 
Veterans Law Judge, the veteran restated his contentions of 
record, essentially to the effect that his back surgery of 
1961 did not eliminate his lower back pain, that he also had 
suffered from back spasms "[a]ll the time," that he had 
limited motion in his lower back, that treatment received 
from a chiropractor in the past did not do any good, and that 
his back bothered him constantly.  Currently, he said that he 
was taking Tylenol 3 for his back.  Regarding his PTSD, the 
veteran stated that he was still taking medication for his 
nerves, that he could not stay around lots of people, that he 
had memory difficulties, that he had nightmares on a nightly 
basis, and that he had a problem trusting people.  He also 
said that he and his wife socialized only once a month and 
that, while he had nightmares about the war, he slept 
"fair" at night.

The veteran's wife testified that she had been married to the 
veteran since 1948 and that she had noticed a gradual 
deterioration of the veteran's back condition as far as 
complaints of pain and reduced range of motion were 
concerned.  She also said that the veteran avoided the topic 
of the war, that she made sure that he took his medication 
for his psychiatric condition, and that the veteran was not 
able to sleep at all if he did not take his medication.  She 
acknowledged that the veteran tended to often get angry, 
frustrated, and infuriated sometimes, and said that the 
veteran did not tolerate crowds at all and that he was 
constantly "on the guard." 

In March 2000, the case was again remanded, to have the 
veteran re-examined and ensure that VA had copies of all 
records showing VA and private medical treatment for the 
veteran's PTSD and lumbosacral spine disability.  The veteran 
responded by pointing out only to VA medical treatment, and 
the RO took steps to secure those records, which have been 
associated with the file and the pertinent portions of which 
have been referred to in this decision.  Also, the veteran 
was examined by VA, in August and September 2000.  
(References to the reports of these examinations are made 
later in this decision.)

An April 2000 VA Geriatrics Clinic record lists a variety of 
medical conditions for which the veteran was receiving VA 
medical treatment, including PTSD and back pain.  Regarding 
the PTSD, the veteran said that he had decreased nightmares 
and fewer auditory hallucinations.  Regarding his back pain, 
he said that the pain was now about a six to seven out of 
ten, as compared to ten before the recent treatment (with 
injections).

According to a VA Psychiatric Evaluation Clinic record also 
dated in April 2000, the veteran had been taken to the 
emergency room with crying spells and an episode of vertigo.  
On arrival at the emergency room, it was noted that the 
veteran was weepy and tearful, and emotionally labile.  His 
wife indicated that the veteran's symptoms of depression had 
worsened since a recent testosterone injection.  The 
impression was listed as PTSD exacerbation secondary to 
testosterone injection, and the examiner indicated that he 
did not feel that admission was needed.  Also, it was noted 
that the veteran's treating VA psychiatrist had not suggested 
any acute changes in medications at this time.

In May 2000, less than a week after the above consultation, 
the veteran was examined by his treating VA psychiatrist, who 
stated in a "PTSD follow up note" that the veteran, who was 
being followed for his PTSD, as well as dementia and 
depression, reported feeling more depressed recently, 
secondary to a conflict with a neighbor related to putting up 
a fence that blocked access to his land.  The VA physician 
stated that she agreed with other people's reported 
suggestions that the veteran get a lawyer so that someone 
else would worry with this problem rather than him continuing 
to worry about it without any means of resolution.  The 
veteran was also worried about his older sister who had just 
had a five-vessel coronary artery bypass graft and was having 
complications.  The VA physician opined that the veteran 
tended to worry excessively and that this affected his mood 
and made him more depressed and feeling out of control due to 
his feeling helpless.  Appetite was good, sleep was better 
with the medication, although more fragmented recently, and 
while there were still intrusive memories of war, there were 
no auditory hallucinations.  The veteran was once again 
described as a pleasant and cooperative individual who had a 
depressed and anxious mood, as well as clear speech and 
logical, but simplistic, thoughts.  The veteran lacked 
spontaneity, but he had no delusions or hallucinations and he 
was fully alert and oriented.  Insight and judgment were 
affected by his current stress, and there were no suicidal or 
homicidal ideations.  PTSD was again diagnosed, and a GAF 
score of 41 was assigned.  Also, the VA physician indicated 
that the veteran should continue taking the current 
medications, as he remained with depressive symptoms that 
were likely related to situational stressors.

A May 2000 VA MHC Group Therapy record reveals that the 
veteran spoke specifically about his problems with his 
neighbor, who had built a fence on their shared easement, 
that he had already contacted a lawyer about the situation, 
and that he seemed to accept the group's recommendation that 
he leave the situation in the hands of his attorney rather 
than ruminate about it.  It was noted that the veteran denied 
any suicidal/homicidal ideations.

According to a June 2000 VA neuro-pain clinic record, the 
veteran reported that he was using Tylenol 3 at bedtime, and 
that he slept through the night.  His wife reported that she 
did not give the medication to the veteran during the day 
because then he would get too "drugged out" on it.  The 
veteran rated his pain as eight out of ten, going up to nine 
when he moved, and complained of right lower extremity 
radicular spread.  It was noted that there was severe focal 
tenderness over the right side of his lumbosacral spine, with 
severe spasm and loss of lordosis, that the veteran was in no 
acute distress when at rest, but that walking was painful, 
and that the veteran walked with a stiff, antalgic gait.  The 
impression was listed as post-surgical chronic lower back 
pain, and it was noted that the veteran was "[h]ard to 
adequately medicate ... because of his dementia and sensitivity 
to opioids."

A June 2000 VA radiographic report reveals that an MRI of the 
veteran's lumbosacral spine showed severe DDD throughout the 
lumbar spine, with moderate spinal canal stenosis at the L3-4 
level, bilateral facet osteoarthritis in the entire lumbar 
spine, and no herniated nucleus 
pulposus/arachnoitiditis/abscess.

A July 2000 VA MHC PTSD "follow up note" reveals a history 
of chronic anxiety, intrusive memories, insomnia, and 
nightmares, as well as avoidance of people.  There were, 
however, no suicidal/homicidal ideations, and the veteran 
stated that the medications helped some with his mood and 
anxiety, auditory hallucinations, and difficulties sleeping, 
and that there were no side effects with these medications.  
On examination, the veteran was pleasant and cooperative, and 
his mood was slightly depressed and anxious.  Affect was 
constricted.  There was fair eye contact and the speech was 
clear, but lacking in spontaneity.  Thoughts were logical, 
but simplistic.  There were no delusions or hallucinations.  
Memory was still noted to be impaired, but the veteran was 
again described as alert and oriented.  Insight and judgment 
were affected by current stress.  PTSD was again diagnosed, 
as well as senile dementia, probably Alzheimer's type, and a 
GAF score of 41 was assigned.

According to another VA medical record also dated in July 
2000, the veteran stated, regarding his PTSD, that he had 
decreased nightmares and fewer auditory hallucinations.  The 
pertinent assessments were listed as PTSD, improved with 
medication, and back pain, improved with injections.

On VA mental health examination conducted in August 2000, the 
veteran reported "an awful lot" of nightmares, occurring 
two or three times per week, almost invariably involving the 
war and battles in which he was involved.  When he awoke from 
the nightmares, he would be sweating and it would take him a 
while before he could return to sleep.  He reported numerous 
intrusive thoughts about the war, which he found very 
depressing, and were often triggered by the sounds of an 
airplane overhead.  He was easily startled by noises.  The 
veteran said that he was extremely uncomfortable in crowds, 
and that he did not go to church or shopping centers.  He did 
not go to restaurants very often, and when he did, he sat in 
a corner.  He would not go to large stores and would not 
watch war movies because they reminded him of the battles he 
had been in.  He believed he had been married since 1958, and 
said that he and his wife got along fairly well, and that he 
felt close to her.  He worked until 1985 in a factory, in a 
job that had allowed him to be by himself.  Nowadays he spent 
all of his time on his bed or on a couch, did not visit with 
anyone, and did not "care for it."

The veteran was described as a well-groomed individual who 
walked with a cane and had a somewhat steady gait.  Eye 
contact was rather limited, and the veteran appeared rather 
anxious and tremulous.  He was, however, very cooperative, 
and his speech was within normal limits with regard to rate 
and rhythm.  His predominant mood was one of anxiety with 
some depression noted as well.  Affect was appropriate to 
content.  His thought processes and associations were logical 
and tight, and no loosening of associations or confusion was 
noted.  Memory impairment was noted.  Hallucinations were not 
complained of, and no delusional material was elicited.  The 
veteran's insight was somewhat limited, but judgment was 
adequate.  The veteran denied current suicidal/homicidal 
ideations.  In the opinion of the examiner, the veteran was 
competent for VA purposes, and was not in need of psychiatric 
hospitalization.  PTSD, chronic, was diagnosed, and a GAF 
score of 47 was assigned.  Additionally, the examiner opined 
that "[t]he veteran displays a profound impairment in social 
and vocational adaptability as a direct consequence of the 
psychiatric disorder diagnosed above."

A September 2000 VA medical examination report reflects the 
results of a medical examination of the veteran's lumbosacral 
spine, conducted by the same VA physician who conducted a 
similar examination in April 1998.  This report shows that 
the veteran stated that he continued to have back pain, with 
gradually increasing stiffness.  The pain was localized at 
the operative site in the lumbosacral spine, and it was 
constant.  The veteran rated the pain as a ten on a scale of 
one through ten, and said that he had to protect himself from 
excessive motion.  His wife said that he spent most of his 
time either supine or on a couch, or in a recliner.  He said 
that he might possibly be able to walk a hundred yards, at 
which point the pain would occur and he would give out.  
Standing was very limited, and increased the pain, so he 
would have to sit down after 10 minutes.  The veteran could 
tolerate sitting up to 15 minutes, but then he would have to 
lie down at the end of that time.  His only relief from his 
discomfort was to be supine and not move.  He had received 
injections for his back in pain control therapy, and had 
received physical therapy, without help.  He did not get much 
relief from his medications either.

On physical examination, the veteran was noted to rely 
heavily on a cane in the left hand.  He stood with level 
pelvis and level shoulders.  He had a four-inch midline 
incision posteriorly, offset to the right side, in the 
lumbosacral area, which was well healed and nontender.  The 
pain was located in the iliolumbar area, over the lumbosacral 
segments L3-L5.  The veteran had a tendency to stand with the 
right knee flexed.  Forward flexion was accomplished to 30 
degrees (versus an estimated standard, or normal, range of 90 
degrees), bending to the right and left to 10 to 15 degrees 
(versus an estimated standard, or normal, range of 40 
degrees), and extension to zero degrees (versus an estimated 
standard, or normal, range of 35 degrees).  The examiner 
noted that, even considering the patient's age, his ranges of 
motion still represented a loss of motion, and the extremes 
were all very painful.  

The veteran was unable to heel-walk or toe-walk well because 
of balance problems.  He did not manifest muscular weakness 
in the triceps, dorsiflexors, or evertors on testing.  In the 
sitting position, the examiner was unable to obtain an ankle 
reflex on the right side, and there was a trace reflex on the 
left.  Sitting leverage tests created some back discomfort.  
Attempts to straighten the flexion contracture of the right 
knee past 20 degrees caused the veteran to complain of pain 
in his back, but this did not occur on straight leg raising 
on the left side in the sitting position.  Straight leg 
raising was positive for back pain on the right.  Lasegue's 
maneuver did not augment or change the pain, and this test 
was negative on the left.  The veteran could not be brought 
into flexion with his leg straight beyond 55 degrees to 60 
degrees.  These tests were painful to the veteran in the low 
back.  The veteran had hypalgesia and hypesthesia over the 
lateral aspect of his right thigh, corresponding to an L4-5 
nerve root.

Multiple films of the veteran's lumbar spine were interpreted 
as revealing multiple vertebral body spurs at all lumbar 
vertebral levels.  Narrowing of the disc spaces was present 
at all lumbar levels.  Posterior narrowing, particularly, was 
noted at these levels, and an ankylosing spur was noted 
between L2, L3, and L4.  DDD was present in the facets in the 
lower segments of the lumbar vertebrae.  Narrowing was 
present between L3 and L4.  Severe DDD of the lumbar spine, 
moderate canal stenosis at L3-4, and bilateral osteoarthritis 
of all segments of the lumbar spine facets, were listed as 
the impression, and the examiner added the following 
comments:

The [veteran]'s entire claims folder was 
reviewed.  The MRI obtained June 2000 
outlines the status of this [veteran]'s 
back.

As near as can be determined from the 
physical findings and evaluation of the 
record, to include the [veteran]'s 
history, the [veteran]'s manifestations 
all are attributable to the service-
connected post-operative residuals of the 
degenerative disc disease of the lumbar 
spine.  The ranges of motion are as 
stated above, and the considered standard 
normal range is stated.

Pain does limit this [veteran]'s 
functional ability.  The limitation of 
function is stated as far as the 
[veteran]'s walking, sitting and standing 
capabilities and, also, his dependence on 
a cane, plus his preference for either a 
recliner or a couch during day-to-day 
activities.  The pain limits this 
[veteran]'s total functional ability.  
The [veteran] describes his pain as 
constant and on a day-to-day basis.  He 
ranks his pain at 10.  The [veteran]'s 
objective findings, x-ray findings and 
MRI support the fact that the [veteran] 
is having pain and limitations of 
function. 

VA X-Rays obtained in September 2000 revealed multiple levels 
of DDD at the L3-4, L2-3, and L5-S1 levels, with no evidence 
of fractures or spondylolysis.

In October 2001, the veteran was informed that his service-
connected lumbosacral spine disability was now rated as 60 
percent disabling, effective from June 19, 2000.  He was also 
provided with an opportunity to submit additional comment or 
evidence in support of his appeal.  He responded, in a 
document received at the Board in October 2001, that he had 
no additional evidence to submit, and requested that his case 
be forwarded to the Board for appellate review.

The Board's May 2002 decision was remanded and vacated by the 
Court in February 2003.  As noted above, in May 2003, the 
Board wrote to the veteran and afforded him the opportunity 
to submit additional argument and evidence in support of his 
appeal.  Although private medical reports dated in August and 
September 1985 were received at the Board in March 2003, no 
evidence or argument was received from the veteran following 
the May 2003 letter.  

The August 1985 notation indicates that the veteran was not 
to return to work until September 22, 1985, due to severe 
arthritis.  The September 1985 notation indicates that the 
veteran will not return to work for at least six months from 
this date and probably will never be able to return to work.        

In October 2003, the Board again remanded this case for 
additional development.  Notice required under the Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 
5103 & 5107 (West 2002), (the "VCAA"), was provided in 
March 2004.  In March 2004 response, the veteran indicated 
that all his records are at the VA hospital in Little Rock 
and North Little Rock.  There records have already been 
obtained. 

On VA examination in July 2004, the examiner noted that the 
veteran's claims file had been reviewed.  Following an 
examination of the veteran, it was indicated that the veteran 
had chronic PTSD.  A GAF of 42 was indicated.  It was 
reported that the veteran's symptoms of PTSD are severe 
enough as to impair occupational functioning.  The examiner 
did not find evidence of another psychiatric disorder, which 
the exception of a depressive disorder, which is likely 
secondary to his back problems. 

On VA examination of the back in August 2004, the examiner 
noted that an MRI study in April 2004 had found degenerative 
disc disease at all levels but worse at L2-L3 and L3-L4.  The 
veteran was able to flex to 20 degrees, extend to 5 degrees, 
bend to the right 10 degrees and to the left to 10 degrees.  
The examiner's impression was chronic low back pain due to 
the changes noted within the MRI study.  Probable right L5 
radiculopathy was also noted.          

A supplemental statement of the case was issued in October 
2004.  No additional evidence or argument has been received 
by the veteran.        

Entitlement to an Initial Rating in Excess of 70 percent 
PTSD,
on Appeal from an Original Grant of Service Connection

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  

The Board notes that, the appeals in this case being from 
initial ratings assigned upon awarding service connection for 
PTSD and a lumbosacral spine disability, the entire body of 
evidence is for equal consideration.  This essentially means 
that, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body, to function 
under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

The VA regulations addressing the rating of service-connected 
mental disorders, to include PTSD, were amended effective 
November 1996, that is, prior to the veteran's filing of his 
service connection claim.  Thus, the current version of those 
regulations, codified at 38 C.F.R. § 4.130, is applicable in 
this case.  The current version provides a general rating 
formula for rating mental disorders, assigning disability 
evaluations according to the manifestation of particular 
symptoms, i.e., based on the presence or absence of specific 
objective criteria.  The nomenclature employed in this 
portion of the Schedule is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association ("the DSM-IV").  See 
38 C.F.R. § 4.130 (2004).

The revised criteria provide a 70 percent rating when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective work relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A total (100 percent) schedular rating may be assigned in 
cases where there is total occupational and social impairment 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientations to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

VA regulation further provides that, when evaluating a mental 
disorder, consideration of the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission must be considered.  38 C.F.R. § 4.126(a) (2004).  
The evaluation must be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the rating 
cannot be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2004).

As noted earlier, the current rating of 70 percent, which was 
granted in January 1998, was made effective retroactively to 
March 5, 1997, the date when the veteran filed his claim for 
service connection for PTSD, and the veteran has not 
disagreed with the effective date assigned.  Therefore, the 
only question remaining on appeal is whether a rating in 
excess of 70 percent (i.e., a 100 percent rating) is 
warranted for any period of time since March 5, 1997.

The medical evidence produced during the pendency of this 
appeal shows that the veteran suffers from chronic, 
terrifying nightmares, insomnia, intrusive thoughts, and 
startled responses.  He also has decreased memory and periods 
during which he has auditory hallucinations, and he avoids 
large crowds and war movies.  However, the veteran has always 
been described as alert and oriented in all spheres, 
pleasant, cooperative, not delusional, competent, and as 
having clear speech, logical thoughts, no suicidal or 
homicidal ideations, and adequate insight and judgment.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The veteran's GAF score has been as low as 38 (which 
represents, according to the DSM-IV, some impairment in 
reality testing or communication, or major impairment in 
several areas such as work, school, family relations, 
judgment, thinking, or mood), and as high as 52 (which 
represents, also according to the DSM-IV, moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  The most recent VA examination of July 2004 
indicates a GAF of 42.  The Board finds that the examinations 
as a whole provide very negative evidence against the claim 
that the veteran warrants a 100 percent rating under the 
rating criteria from the day he filed his claim to the most 
recent VA examination. 

The preponderance of the evidence demonstrates that the 
symptoms and degree of social and industrial impairment from 
the disability do not more nearly approximate the criteria 
for a 100 percent rating than those for a 70 percent rating 
at any time during the pendency period of this appeal.  
Accordingly, the disability warrants a 70 percent rating.

In deciding the veteran's claim, as noted above, the Board 
has considered the Court's determination in Fenderson, 12 
Vet. App. 119 and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
However, the Board does not find evidence that the veteran's 
PTSD should be increased for any other separate period based 
on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran's filed his claim 
to the present supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.  

It is important to note that within the joint motion of 
February 2003, the basis of the Court's February 2003 Order 
in this case, there was no direct or indirect reference to 
the Board's analysis regarding the nature and extent of this 
disorder, missing medical records, or other factors the Board 
should consider in this case.   

The veteran's PTSD by itself, while certainly severe and 
chronic, is not shown to be productive of total occupational 
and social impairment, inasmuch as his symptoms do not show 
evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own 
name.  In sum, while the veteran is certainly socially and 
industrially impaired due in part to his PTSD, the fact 
remains that the criteria for an initial rating exceeding 70 
percent for the service-connected PTSD are not met.  It is 
important to note that the veteran is already receiving a 
total rating.  Accordingly, the Board concludes that 
entitlement to an initial rating in excess of 70 percent for 
PTSD is not warranted.

Entitlement to a Compensable Rating for
Post-operative Residuals of DDD of the Lumbosacral Spine
from February 1, 1962, through January 5, 1998

Initially, it is noted that, in evaluating a service-
connected disability involving a joint, VA has to consider 
functional loss due to pain under 38 C.F.R. § 4.40, as well 
as functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  Id.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2004).  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (2004).  A part which becomes painful on 
use must be regarded as seriously disabled.  Id.; see also 
DeLuca.  

As of February 1, 1962, VA's Schedule for Rating Disabilities 
("the Schedule") was not yet located in Part 4 of title 
38 of the Code of Federal Regulations as it is today, and the 
version of the Schedule that was in effect at that time was 
the 1945 version.  At that time, limitation of the motion of 
the lumbar spine warranted, under Diagnostic Code 5292, 
ratings of 40, 20, and 10 percent depending on whether the 
limitation was severe, moderate, or slight, respectively.  
See VA's Schedule for Rating Disabilities, 1945, Loose Leaf 
Edition - 1957, as amended by Transmittal Sheet No. 1, July 
15, 1957, Diagnostic Code 5292.  

Under Diagnostic Code 5293, intervertebral disc syndrome 
warranted, as of February 1, 1962, a noncompensable rating if 
the syndrome was post-operative and cured; a 10 percent 
rating if the symptoms were mild; a 20 percent rating if the 
symptoms were moderate, with recurring attacks; a 40 percent 
rating if the symptoms were severe, with recurring attacks 
and intermittent relief; and a maximum rating of 60 percent 
if the symptoms were pronounced, with persistent sciatic 
neuritis and characteristic pain and demonstrable muscle 
spasm, absent tendo achillis reflex, or other nerve pathology 
appropriate to the site of the diseased disc, and little 
intermittent relief.  See VA's Schedule for Rating 
Disabilities, 1945, Loose Leaf Edition - 1957, Diagnostic 
Code 5293.

Lumbosacral strain was rated, as of February 1, 1962, under 
Diagnostic Code 5295, which directed the rating specialist to 
rate this disability by comparison with sacro-iliac injury, 
which, under Diagnostic Code 5294, provided for a 
noncompensable rating for slight subjective symptoms only; a 
10 percent rating when the symptoms were accompanied by 
characteristic pain on motion; a 20 percent rating when there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position; and a 
maximum rating of 40 percent for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above, with abnormal mobility on 
forced motion.  See VA's Schedule for Rating Disabilities, 
1945, Loose Leaf Edition - 1957, Diagnostic Code 5295.

As of February 1, 1962, arthritis, degenerative arthritis, 
osteoarthritis and other types of arthritis were rated under 
Diagnostic Code 5003 of the Schedule, which stated that a 
substantiated degenerative arthritis, as distinguished from 
localized hyperostosis and other changes about the joint due 
to direct or intermittent trauma, congenital deformities, 
supernumerary parts, etc., or postural deformities, would 
receive a minimum rating of 10 percent, or, if there was a 
satisfactory history of exacerbations from time to time, 20 
percent.  Additionally, a 10 percent rating would be 
warranted with X-Ray evidence of the involvement of two or 
more major joints, or two or more minor joint groups, with 
the possibility of it being increased to 20 percent if there 
were also evidence of occasional incapacitating 
exacerbations.  
See VA's Schedule for Rating Disabilities, 1945, Loose Leaf 
Edition - 1957, Diagnostic Code 5003.

Effective March 1, 1963, the above provisions pertaining to 
the rating of all types of arthritis were amended.  
Diagnostic Code 5003 now states that degenerative arthritis 
established by X-Ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Additionally, as provided prior to this amendment, 
in the absence of limitation of motion, a 10 percent rating 
would be warranted with X-Ray evidence of the involvement of 
two or more major joints, or two or more minor joint groups, 
with the possibility of it being increased to 20 percent if 
there were also evidence of occasional incapacitating 
exacerbations.  See VA's Schedule for Rating Disabilities, 
1945, Loose Leaf Edition - 1957, Transmittal Sheet No. 10, 
March 1, 1963, Diagnostic Code 5003.  

Effective May 22, 1964, the Schedule became part of title 38 
of the Code of Federal Regulations, in what is currently 
known as Part 4 of the Schedule, and section 4.71a was 
selected to contain all the diagnostic criteria for rating 
service-connected disabilities of the musculoskeletal system.  
See 38 C.F.R. § 4.71a, Part 4 (2004).

On March 10, 1976, Diagnostic Code 5293 of the Schedule was 
amended, essentially to slightly re-phrase the criteria for a 
60 percent rating for intervertebral disc syndrome.  The new 
criteria required evidence of a pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  See VA's Schedule for Rating 
Disabilities, 1945, Loose Leaf Edition - 1957, Transmittal 
Sheet No. 17, March 10, 1976, Diagnostic Code 5293.  

Also effective March 10, 1976, Diagnostic Codes 5294 (for 
sacroiliac injury and weakness) and 5295 (for lumbosacral 
strain) were merged to share the same criteria.  See VA's 
Schedule for Rating Disabilities, 1945, Loose Leaf Edition - 
1957, Transmittal Sheet No. 17, March 10, 1976, Diagnostic 
Code 5295.  See also, current version, at 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5295 (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which pertains 
to limitation of motion of the lumber spine, the veteran may 
be rated using the following criteria:

Severe...................................
..................40 
Moderate.................................
................20 
Slight...................................
...................10
Postoperative, cured ........................0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243 (2004).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The pertinent medical evidence in the file reveals that the 
surgery that was performed in November 1961 was successful, 
as the veteran did well post-operatively without any serious 
complications.  It also reveals that, in October 1962, almost 
a year after the surgery, the veteran had only minimal 
symptoms "none of which was severe," and that, in the 
examiner's opinion, the veteran was "doing very well," and 
had a full range of motion of his lumbar spine.  The Board 
finds that this report provides negative medical evidence 
against the veteran's claim. 

More than 13 years later, in April 1976, there were still 
full ranges of motion of the back and all extremities in all 
planes, and no objective findings showing current symptoms 
were recorded.  As indicated earlier, efforts to secure 
additional medical records produced between February 1962 and 
the end of the year 1997 have not been successful.

Based on the above evidence, the Board is of the opinion that 
a noncompensable rating was appropriate between February 1, 
1962, and January 5, 1998, on the basis of the criteria that 
existed at that time and the manifestation of lumbosacral 
strain at that time, with only slight subjective symptoms.  A 
compensable rating was not warranted because the medical 
evidence that was produced during that period of time did not 
show that there was at least slight limitation of the motion 
of the lumbar spine, a mild intervertebral disc syndrome, 
lumbosacral strain with characteristic pain on motion, or 
even X-Ray evidence of degenerative arthritis with 
involvement of at least two major joints or two minor joint 
groups.  It is the Board's opinion that the noncompensable 
rating, inasmuch as it is assigned for subjective symptoms of 
lumbosacral strain, adequately provides for any functional 
impairment due to pain and weakness.

With regard to the August and September 1985 medical notes, 
the Board must find that these medical notes are entitled to 
very limited probative value as they do not explain the basis 
for their conclusions.  The September 1985 notation indicates 
that the veteran will not return to work for at least six 
months from this date and probably will never be able to 
return to work, however, it does not explain why.  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board is cognizant of the veteran's statements to the 
effect that he has suffered from chronic, severe low back 
pain continuously since his 1961 surgery and that the 
impairment associated with his lumbosacral spine disability 
was of such severity as to warrant a compensable rating as 
early as February 1962.  However, the veteran has not shown, 
nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Thus, his lay statements 
concerning the severity of his medical condition are not 
considered competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Beyond the above, the competent medical evidence that was 
produced during the timeframe in question does not support 
the veteran's statements or the notes submitted by the 
veteran.  The few records available during that timeframe 
reveal a normal recovery from the surgery of 1961, with only 
minimal symptoms, a VA physician's opinion that the veteran 
was doing "very well," and a notation to the effect that 
there was full range of motion of the veteran's lumbar spine.  
The evidence, as a whole, regarding this issue provides 
negative evidence against this claim.  In view of the above, 
the Board concludes that a compensable rating for post-
operative residuals of DDD of the lumbosacral spine from 
February 1, 1962, through January 5, 1998, is not warranted.

Entitlement to a Disability Rating in Excess of 40 Percent 
for
Post-operative Residuals of DDD of the Lumbosacral Spine
from January 6, 1998, through June 18, 2000

The August 1998 grant of a 40 percent rating for the 
veteran's service-connected lumbosacral spine disability 
effective January 6, 1998, was evidently based on the RO's 
interpretation of a January 6, 1998, VA medical record, and 
the CT scan report of the same month, as demonstrating the 
manifestation of a severe intervertebral disc syndrome and/or 
a severe lumbosacral strain.  

The RO's conclusion of there being a severe degree of 
disability clearly shows recognition of the impact of pain 
and weakness on the veteran's functional capabilities, as 
required by DeLuca.

The medical evidence produced between January 6, 1998, and 
June 18, 2000, reveals normal strength, normal reflexes, full 
ability to heel-walk and toe-walk, no active joint swelling, 
slightly impaired balance, and complaints of chronic low back 
pain, with objective findings including decreased ranges of 
motion, tenderness, and limitation of motion of the lumbar 
spine.  However, it is not shown that, during this specific 
timeframe, under the criteria that existed at that time, 
there was evidence of a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  In short, the criteria for a rating 
higher than 40 percent were not shown to be met during this 
period of time.  In fact, during this time period, the there 
is little evidence to support the 40 percent evaluation.  In 
any event, the Board finds that the medical evidence during 
this time period provides negative evidence against this 
claim.     

In view of the above, the Board concludes that a disability 
rating in excess of 40 percent for post-operative residuals 
of DDD of the lumbosacral spine from January 6, 1998, through 
June 18, 2000, is not warranted.

Entitlement to a Disability Rating in Excess of 60 percent 
for
Post-operative Residuals of DDD of the Lumbosacral Spine
from June 19, 2000, and thereafter

The October 2001 grant of a 60 percent rating was made 
effective, as noted earlier, from June 19, 2000, based on the 
data contained in the VA neuro-pain clinic record of that 
date, which revealed complaints of more severe back pain 
(eight out of ten, according to the veteran), with right 
lower extremity radicular spread, and objective findings 
including severe focal tenderness, severe spasm, loss of 
lordosis, and a stiff, antalgic gait.

The current rating of 60 percent is the maximum rating 
allowed by the Schedule, under Diagnostic Code 5293.  There 
is no provision in the Schedule that would permit VA to 
assign a rating higher than 60 percent for the veteran's 
service-connected lumbosacral spine disability under either 
the old or new criteria.  There are provisions that may 
warrant a total rating for a service-connected spine 
disability, but they are not applicable to the disability for 
which the veteran is service-connected in this case, as they 
require either evidence of residuals of a fractured vertebra, 
with cord involvement, neurologic involvement, or complete 
bony fixation (ankylosis) of the spine, at an unfavorable 
angle, none of which are shown by the record.

To the extent that the veteran is claiming a schedular rating 
for his lumbosacral spine disability in excess of the maximum 
contemplated by pertinent regulation, his claim lacks legal 
merit or entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  It is thus concluded that a disability 
rating in excess of 60 percent for the service-connected 
post-operative residuals of DDD of the lumbosacral spine from 
June 19, 2000, and thereafter, is not warranted.

Extra-schedular Ratings

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

The above regulations have remained unchanged since 1962.  
Therefore, the above version of them is applicable to the 
entire appeal period.
 
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

In the present case, the record shows that the RO has 
determined that the veteran's case presents no exceptional 
disability picture so as to warrant referral of the issues on 
appeal for extra-schedular consideration.  See VA rating 
decisions dated June 1997 and December 1997, Statements of 
the Case (SOCs) dated October 1997 and January 1998, and 
SSOCs dated August 1998, and October 2001.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for PTSD 
and for disabilities of the lumbosacral spine, but the 
medical evidence in the file shows that comparable 
manifestations so as to warrant ratings higher than those 
assigned are not present in this case.

Second, there is no evidence in the file of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations that would warrant referral for extra-
schedular consideration.  It is not shown, nor has the 
veteran claimed, that the veteran has required frequent 
hospitalizations for his PTSD and/or lumbosacral spine 
disability, and the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due exclusively to his PTSD 
and/or lumbosacral spine disability.  Although he is no 
longer employed, the veteran has acknowledged that he retired 
in the mid 1980's and that, for the many years during which 
he was gainfully employed, he was able to perform his job 
because the job did not involve heavy physical lifting and 
allowed him to be by himself most of the time.

Thus, the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claims on 
appeal for consideration of extraschedular ratings at any 
time.  The disabilities are appropriately rated under the 
schedular criteria discussed earlier in this decision.

In view of all of the above, the Board concludes that the 
veteran does not present an exceptional or unusual disability 
picture related to his service-connected PTSD and lumbosacral 
spine disability so as to warrant referral for extraschedular 
consideration by designated authority.

The Duty to Assist and Notify

With regard to the joint motion of February 2003, the Board 
must note that the entire basis of the Board's October 2003 
remand, following two prior Board remands in February 1999 
and March 2000, was to meet the requirements of the joint 
motion and the duty to assist and notify under the VCAA.  
Notice required under the VCAA was provided in March 2004.  
In a March 2004 response, the veteran indicated that all his 
records are at the VA hospital in Little Rock and North 
Little Rock.  There records have already been obtained. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
(2004) apply to cases pending before VA on November 9, 2000, 
even if the initial agency of original jurisdiction decision 
was issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The March 2004 letter, which was the VCAA notice, informed 
the veteran what information and evidence was needed to 
substantiate the claims.  The letter further inform the 
veteran what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The Statement of the Case and the various Supplemental 
Statements of the Case (SSOCs) also notified the veteran of 
the information and evidence needed to substantiate the 
claims.

In this case, various VA notices have informed the veteran of 
all applicable laws and regulations, what types of evidence 
are needed to support his claims, who is responsible for 
securing specific items, and the need for any other evidence 
that the veteran may have in his possession.  The March 2004 
notice and VA's thorough notices of all matters required by 
the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  Once 
again, it must be noted that the Board remanded this case in 
October 2003 specifically to meet the requirements of the 
VCAA.
 
These documents in this case, including multiple remands and 
SSOCs, discussed the evidence considered and the pertinent 
laws and regulations, including provisions of the VCAA and 
the reasons for the RO's decision, as well as the need for 
certain types of evidence and all other evidence in the 
veteran's possession.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was nevertheless fully notified of the need to give 
to VA any evidence pertaining to this claims.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement would amount to no more 
than harmless error.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claims (well before the VCAA was enacted), the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the case was readjudicated and an additional 
SSOC was provided to the veteran.  That SSOC also contained 
VA's regulation implementing the VCAA (38 C.F.R. § 3.159).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
each letter.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The Board must note that based on a detailed review of the 
medical evidence of record, the Board must find that the 
medical evidence in this case appears complete.  The RO has 
either attained, or attempted to obtain, pertinent medical 
records cited by the veteran over an extensive period of 
time.  Moreover, neither the veteran nor his representative 
has indicated that there is any outstanding pertinent 
evidence that the RO has not already obtained or attempted to 
obtain.  The veteran has indicated that he had nothing else 
to submit.  

The VA has also afforded the veteran thorough examinations to 
assess the nature and extent of the conditions at issue.  
Further, the VA has undertaken all reasonable efforts to 
assist the veteran in securing all evidence and has satisfied 
its duty to assist under the VCAA.  The Board finds that both 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In the present case, a review of the record shows that the RO 
has secured the veteran's service medical records and all 
available medical records produced after service.  The RO has 
also specifically asked the veteran to identify any 
additional sources of VA and/or private medical treatment, 
and the veteran has essentially stated that his treatment has 
been from VA and that any records showing private medical 
treatment in the past are unavailable.  The veteran, despite 
several remand of this case by the Board, has not indicated 
that there is any additional evidence that is pertinent to 
his appeal that is not yet of record.  Also, VA has examined 
the veteran on several occasions, and he has been afforded 
opportunities to provide testimony before two different 
hearing officers and, more recently, before the undersigned, 
in support of his appeal.  Therefore, additional action by VA 
to further develop the record is not warranted.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the claims on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (the VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims).  


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

A compensable rating for post-operative residuals of DDD of 
the lumbosacral spine from February 1, 1962, through January 
5, 1998, is denied.

A disability rating in excess of 40 percent for post-
operative residuals of DDD of the lumbosacral spine from 
January 6, 1998, through June 18, 2000, is denied.

A disability rating in excess of 60 percent for post-
operative residuals of DDD of the lumbosacral spine from June 
19, 2000, and thereafter, is denied.


	                        
____________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


